Citation Nr: 0014382	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 until 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1992 RO decision that denied an 
application to reopen a previously denied claim of service 
connection.  By a February 1999 decision, the Board reopened 
the claim and remanded it to the RO for further evidentiary 
action.


FINDING OF FACT

A chronic low back disorder was first demonstrated many years 
after the veteran's separation from service; the current 
disability is not likely attributable to problems the veteran 
had in service.  


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran asserts that he has chronic disability of the low 
back as a result of injuries in service, including a fall 
where he sustained trauma to the low back.  He also maintains 
that he had to load and unload heavy artillery shells in 
Vietnam, which contributed to a back problem.  It is 
maintained that he continued to have problems with his back 
after service, to which current chronic low back 
symptomatology is attributable.  He avers that the most 
recent VA examination that he underwent was not adequately 
performed and that his medical records were not reviewed.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. 5107(a).  That is, 
he is found to have presented a claim which is plausible.  In 
a statement dated in July 1996, Ali A. Alley, M.D., opined 
that the veteran's current back problem was likely caused by 
an injury he sustained during his time in the military.  (The 
veteran, himself, is competent to attest to the circumstances 
of injury in service.  See Stadin v. Brown, 8 Vet. App. 280 
(1995).)  Consequently, the Board finds that his claim is 
well grounded.

The service medical records show that the veteran sustained 
injury to the head and neck in October 1968.  X-ray of the 
cervical spine was negative.  It is shown that he was treated 
in November 1969 primarily for complaints of acute left 
abdominal pain where it was indicated that there was some 
questionable low back pain.  It was noted that he had been 
treated for a fever of undetermined origin a week before.  
There was no history of trauma.  A field emergency room 
record shows that he complained of muscle spasm the following 
day.  The veteran's service medical records, however, do not 
document a back injury.  When examined in December 1969 for 
separation from service, the veteran denied back trouble of 
any kind.  His musculoskeletal status was evaluated as 
normal.  

The appellant filed a claim for service connection for a back 
disorder in May 1980 and indicated that he had sustained an 
injury in November 1969.  He was afforded a VA orthopedic 
examination for compensation and pension purposes in 
September 1980 whereupon he rendered a history of back injury 
in 1968 or 1969 while in Vietnam when a bunker caved in on 
him and others.  He stated that he didn't recall any specific 
problem with his back, but said that he was treated in the 
hospital, was returned to duty, and finished his tour without 
a problem.  The veteran related that he occasionally had back 
pain, and on rare occasions, had sharp shooting pain 
radiating from the lumbosacral area down the left leg.  
Following physical examination, a diagnosis of chronic 
lumbosacral strain, mostly on a postural basis, with some 
slight suggestion of occasional radiculitis was rendered. 

The appellant underwent VA general medical examination in 
February 1991 for a condition not pertinent to this appeal, 
and upon musculoskeletal evaluation, was reported to have 
full range of motion of the lumbar spine.  No diagnosis in 
this regard was rendered.  Subsequently received was a May 
1991 private computerized tomography (CT) scan report which 
was interpreted as showing diffuse postero-central disc 
bulges of the L3-L4 and L4-L5 discs which effaced the 
anterior aspects of the dural sac at those levels.  It was 
also noted that there was minimal postero-central disc bulge 
of the L5-S1 disc which did not efface the dural sac.  A 
complaint of severe back pain was noted along with a notation 
of old back injury.

M. Satz, Ph.D., conducted a psychology examination for 
disability determination purposes in September 1991, the 
report of which noted a medical history that included 
lumbosacral disc bulging.  The veteran reportedly said that 
his back problem was brought on by duties in Vietnam which 
included having to lift heavy shells that weighed almost 100 
pounds when he himself weighed only 120 pounds. 

The veteran presented testimony in November 1991 to the 
effect that he had very severe back pain which he had had 
since service.

A statement dated in February 1992 from Ali. A. Alley, M.D., 
noted that the appellant had chronic low back pain with disc 
bulging shown on X-ray.  A May 1993 VA outpatient record 
shows that the veteran reported that he had injured his back 
in boot camp and again in Vietnam.

The veteran testified in March 1994 that he had to engage in 
quite a bit of lifting of shells weighing 100 pounds, as well 
as having to lift and struggle with other heavy artillery in 
Vietnam in a weakened state.  He indicated that he had back 
problems prior to that time and referred to previous trauma 
to the cervical spine.  The appellant related that he had had 
back problems since getting out of service. 

An undated photo, purportedly of the veteran, shows him 
carrying a heavy shell or other object on his shoulder at a 
military campsite.  He also submitted a poem in which he 
reflected upon his experience during and after Vietnam.

A statement was received from the veteran in March 1994 in 
which he indicated that he had a very bad fall in basic 
training leading to residual back symptoms which were 
exacerbated by strenuous duty in Vietnam.  He stated that he 
was released from the hospital after being treated for 
malaria, and was in a weakened state, weighing 105 pounds, 
but was still required to hand carry heavy artillery shells.  
He said that he developed "unbearable" back pain at that 
time and continued to have such symptoms.  Another photograph 
was attached, showing him and another service member.

A VA mental hygiene clinic record dated in March 1998 noted 
that the veteran had chronic low back pain demonstrated by CT 
scan of the lumbar spine, which pain resulted from a wartime 
injury.  It was recorded that he repeatedly lifted 100-pound 
artillery rounds and was currently unable to perform any 
lifting, twisting or bending.  

A statement dated in February 1998 was received from Dr. 
Alley in which it was reported that veteran had been treated 
between 1991 and April 1996, and that he had an extensive 
military history of injury to his back that was "likely 
causal to the problems he presently has."  

The veteran was afforded a personal hearing in February 1998, 
and elaborated upon statements and prior testimony to the 
effect that he sustained injury to his back as the result of 
his heavy-lifting duties in Vietnam, with resulting pain 
which continued since that time.  

Documentation from the Social Security Administration was 
received indicating that the appellant had been in receipt of 
disability benefits primarily for post-traumatic stress 
disorder since March 1992.  In a medical report dated in July 
1993 from B. Becker, M.D., it was noted that the veteran said 
that he had always had some back problems, but that he was 
very slender while in the military and had had to do a lot of 
heavy lifting, and was subsequently shown to have developed 
disc bulging on CT scan.  

The veteran submitted a detailed statement dated in March 
1999 reiterating that he had been compelled to carry heavy 
shells and artillery in service resulting in chronic back 
pain.  He underwent a VA orthopedic evaluation on an 
outpatient basis in October 1999 whereupon he related a 
history of chronic low back pain since 1969 following back 
injury in service.  A CT scan of the lumbar spine was 
performed at that time.  Following examination, a diagnosis 
of degenerative disc disease of the lumbar spine was 
rendered. 

Pursuant to February 1999 Board remand, the appellant was 
afforded a VA examination of the spine in January 2000.  The 
examiner stated that the claims folder and other medical 
charts were not available for review at that time.  The 
veteran reported that his back started hurting following a 
fall, after which he was kept in the hospital for a few 
weeks.  He related that he lifted heavy artillery shells 
while in Vietnam, and had had back problems since that time.  
A physical examination was conducted and X-ray reports 
brought in by the veteran were reviewed.  A clinical 
impression of lumbar strain without radiculopathy was 
rendered.  It was reported that the CT scan finding was 
suggestive of normal wear and tear in an individual.  The 
examiner stated that, upon review of the claims folder, a 
final opinion would be rendered.  In a February 2000 
addendum, it was added that the veteran's two-volume claims 
folder was thoroughly reviewed, as well as the examination 
findings in January 2000.  The examiner related that the CT 
scan reports from 1991 and 1999 were insignificant and that 
no herniation or neural encroachment was observed.  It was 
added that it was less than likely that the activities during 
the veteran's military period contributed to his current back 
condition.  

Analysis

As the record described above indicates, low back disability 
was not diagnosed until 1980 when the veteran underwent a VA 
compensation examination.  This is more than 10 years after 
the veteran's discharge from active duty.  The Board finds 
that the absence of clinical confirmation of low back 
disability for so many years is significant.  Although the 
veteran has said that he injured his back during active duty, 
and had experienced problems since that time, the available 
record does not support this version of events.  The service 
medical records do not show that he was treated for any low 
back symptoms as the result of trauma, and he clearly denied 
back problems of any kind when examined in December 1969 for 
separation from active duty.  As noted above, no back 
problems were complained of by the veteran until many years 
after service.

The record reflects in this instance that the veteran has 
consistently provided a history of low back trauma in service 
to various examiners.  However, it is shown that only Dr. 
Alley opined that disc bulging and back pain were likely 
related to injury sustained during military service.  A VA 
mental hygiene outpatient clinic note, dated in March 1998, 
also appears to indicate that chronic low back pain resulted 
from wartime injury.  With respect to such observations, the 
Board notes that it is indeed the province of trained health 
care providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet.App. 134, 137 (1994).  Nevertheless, 
Dr. Alley does not report seeing the veteran until 1991 and 
there is no indication that he reviewed the veteran's file 
before rendering his opinion.  (As noted previously, there is 
no documentation of injury in service.)  Therefore, while Dr. 
Alley did indeed relate current low back disability to 
claimed trauma in service, that opinion appears to have been 
rendered solely on the basis of medical history as reported 
by the veteran.  It is also clear that the March 1998 VA 
outpatient clinic note is history as recounted by the veteran 
as he was not shown to have been treated in an orthopedic 
capacity by that examiner.  An unenhanced report of history 
transcribed by a medical examiner does not constitute 
"competent medical evidence".  See LeShore v. Brown, 
8 Vet.App. 406 (1995).  Therefore, the Board gives very 
little evidentiary weight to the veteran's history as noted 
by Dr. Alley, or to the conclusion that came from this 
history.  On the other hand, when the veteran was examined by 
the VA in February 2000, after a thorough review of the 
claims folders, the examiner opined that it was not likely 
that activities in service contributed to current back 
disability.  Because this opinion was based on more than the 
veteran's own self-reported history, the Board finds that it 
is of greater evidentiary weight, at least greater than those 
opinions that contradict it.  In short, for the reasons 
stated, the Board finds that the preponderance of the 
evidence is against the claim.


ORDER

Service connection for a low back disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

